UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the quarterly period ended July 3, 2015 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the transition period from to Commission file number 001-14677 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 87-0278175 (I.R.S. Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(801) 588-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares of the registrant’s Common Stock (par value $0.20 per share) outstanding on August 10, 2015 was 11,177,316. 1 FORM 10-Q Evans & Sutherland Computer Corporation Quarter Ended July 3, 2015 Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of July 3, 2015 and December 31, 2014 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended July 3, 2015 and June 27, 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended July 3, 2015 and June 27, 2014 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 6. Exhibits 18 SIGNATURE 19 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) July 3, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Goodwill Intangible assets, net 47 68 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Customer deposits Current portion of retirement obligations Current portion of pension settlement obligation - Current portion of long-term debt Total current liabilities Pension and retirement obligations, net of current portion Pension settlement obligation, net of current portion - Long-term debt, net of current portion - Deferred rent obligation Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value: 10,000,000 shares authorized; no shares outstanding - - Common stock, $0.20 par value: 30,000,000 shares authorized; 11,441,666 shares issued Additional paid-in-capital Common stock in treasury, at cost, 264,350 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended July 3, June 27, July 3, June 27, Sales $ Cost of sales ) Gross profit Operating expenses: Selling, general and administrative ) Research and development ) Pension ) Pension settlement ) - ) - Total operating expenses ) Operating loss ) Other expense, net ) Loss before income tax benefit (provision) Income tax benefit (provision) 23 ) ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Comprehensive income (loss), net of tax: Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Reclassification of pension expense to net loss - Pension settlement - - Other comprehensive income Total comprehensive income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended July 3, June 27, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred pension costs 43 Pension settlement charge - Provision for excess and obsolete inventory 33 Other 32 Changes in assets and liabilities: Decrease in restricted cash 90 Decrease (increase) in accounts receivable ) Increase in inventories ) ) Decrease (increase) in costs and estimated earnings in excess of billings on uncompleted contracts, net ) Decrease (increase) in prepaid expenses and other assets ) Increase (decrease) in accounts payable ) Increase in accrued liabilities Decrease in accrued pension and retirement liabilities ) ) Decrease in pension settlement obligation ) - Increase in customer deposits 70 Decrease in deferred rent obligation ) - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of marketable securities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period $ $ Supplemental disclosures of non-cash investing and financing activities Settlement of pension liability $ $
